DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0223831 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 

Response to Amendment
The amendment filed on 09/30/2021 has been entered:
Claim 1 – 4, 6 – 15 and 19 remain pending in the application;
Claim 1 is amended;

Claim 19 is added as new.

Applicant’s amendments to claims overcome each and every 112(a) and 112(b) claim rejections as set forth in the Final Office Action mailed on 05/24/2021. The corresponding 112(a) and 112(b) claim rejections are withdrawn.
However, applicant’s amendment introduces new grounds of 112 claim rejections. See detail in later 112 rejection section.


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 – 18 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitations “wherein the array is coupled to the probe body and arranged such that a first beam normal to the microconvex ultrasound elements is perpendicular to a second beam normal to the linear ultrasound transducer elements, wherein the probe body is configured to be rotated between a first probe orientation and a second probe orientation during a procedure such that the microconvex ultrasound elements perform ultrasound imaging during a first segment of the procedure while the probe body is in the first probe orientation and the linear ultrasound elements perform the ultrasound 
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reason.
Since applicant’s amendment changes the scope of claim, new reference Ikegame et al. (US 2009/0312643 A1; published on 12/17/2009) (hereinafter "Ikegame") and Jackson et al. (US 2003/0065265 A1; published on 04/03/2003) (hereinafter "Jackson") are introduced in new grounds of rejection to teach all claim limitations as recited in amended claim 1. See detail in later 103 rejection.
Thus, applicant’s arguments regarding the rejection to independent claim 1 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 103 rejections to all corresponding dependent claims, applicant’s remarks submitted on p.8 – 10 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are moot in view of new grounds of rejections for the same reasons detailed above.

Overall, applicant’s remarks on p.6 – 10 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new ground of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 4, 6 – 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitation “such that a first beam normal to the microconvex ultrasound elements is perpendicular to a second beam normal to the linear ultrasound transducer elements” in claim 1, the corresponding disclosure in the specification of present application is recited as: “The arrows inside the body indicate the beam directions from the microconvex array 32” in [0018]; “With beamforming that transmits and receives beams normal to the active aperture surface all along the array of elements, a continuous image field can be scanned and imaged in front of the entire section of microconvex and linear elements” in [0019]. There is neither perpendicular beams disclosed in the specification, nor any illustration of beams showing such perpendicular relationship in figures. Assuming the solid arrow lines as shown in Fig.1, 2 and 6 – 8 are beam directions according to the disclosure in [0018], there is no disclosure about which beam in the figures is considered as the first beam and which beam in the figures is considered as the second beam. Again, even if considering the beamforming in common ultrasound operation, the centerline of the microconvex array portion is not perpendicular to the centerline of the linear array portion, as shown in Fig.6 – 8. Thus, applicant fails to disclosure the definition of beam for each portion and fails to disclosure the perpendicular relationship between beams. The above limitation is NEW MATTER introduced in the amendment which does not have written description support.

Therefore, claim 1 and all corresponding dependent claim 2 – 4, 6 – 15 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 4, 6 – 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding limitation “such that a first beam normal to the microconvex ultrasound elements is perpendicular to a second beam normal to the linear ultrasound transducer elements” in claim 1, the corresponding disclosure in the specification of present application is recited as: “The arrows inside the body indicate the beam directions from the microconvex array 32” in [0018]; “With beamforming that transmits and receives beams normal to the active aperture surface all along the array of elements, a continuous image field can be scanned and imaged in front of the entire section of microconvex and linear elements” in [0019]. There is no disclosure in the specification to define the first beam and the second beam. Since there are multiple beams from 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above first beam and second beam are interpreted as any reasonable beam in ultrasound imaging.

Therefore, claim 1 and all corresponding dependent claim 2 – 4, 6 – 15 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegame et al. (US 2009/0312643 A1; published on 12/17/2009) (hereinafter "Ikegame") in view of Jackson et al. (US 2003/0065265 A1; published on 04/03/2003) (hereinafter "Jackson").

Regarding claim 1, Ikegame teaches an ultrasound system ("FIG. 2 is a block diagram showing an internal configuration of an ultrasonic diagnostic apparatus …" [0029]; Fig.2) comprising:
an ultrasound probe ("The ultrasonic probe 10 includes …" [0030]) comprising: 
a probe body ("The ultrasonic probe 10 includes the housing part 11 …" [0030]); and
an array of microconvex ultrasound elements and linear ultrasound elements ("… for housing the first transducer array 10 a and the second transducer array 10 b as described above …" [0030]; "The first transducer array 10 a includes the first group of ultrasonic transducers arranged in an arc form … The second transducer array 10 b includes the second group of ultrasonic transducers arranged in a linear form ..." [0025]), wherein the array is coupled to the probe body ("… and housed in an arc-shaped first edge part located on the leading end of the housing part 11 … and housed in a linear second edge part along the axis direction of the housing part 11." [0025]) and arranged such that a first beam normal to the microconvex ultrasound elements is perpendicular to a second beam normal to the linear ultrasound transducer elements (see 112b rejection; see Fig.1, the centerline normal to arc 10a is the first beam direction which is perpendicular to the centerline normal to 10b as the second beam direction), wherein the probe body is configured to be rotated between a first probe 
a scan converter coupled to receive echo signals from the array and render ultrasound images ("The B-mode image generating unit 28 generates a B-mode image signal as tomographic image information on tissues within the object based on the sound ray signal formed by the reception control unit 27." [0041]; see Fig.2, the signal stream from 10a, 10b to the image generation unit 28) while the probe body is rotated between the first probe orientation and the second probe orientation, wherein the echo signals form the first beam and the first beam and the second beam ("Then, the scan control unit 21 sequentially sets the transmission direction of an ultrasonic beam and 
an ultrasound image display coupled to display images (“The display unit 30 includes a display device such as a CRT, LCD, or the like, and displays a diagnostic image based on the analog image signal.” [0043]). 
Ikegame fails to explicitly teach an orientation processor, coupled to at least one of the array or the scan converter, wherein the orientation processor is configured to produce an image orientation signal identifying a same image orientation while the probe body is rotated between the first probe orientation and the second probe orientation; and wherein the scan converter is configured to render the ultrasound images based on the image orientation signal such that the ultrasound images have the same image orientation while the probe body is rotated between the first probe orientation and the second probe orientation.
However, in the same field of endeavor, Jackson teaches an orientation processor ("The controller 20 comprises one or more general processors, digital signal processors, application specific integrated circuits or other logic devices …" [0034]), coupled to at least one of the array or the scan converter ("… for controlling the scan converter 16 … The controller provides information to the scan converter 16 to control the orientation of the image." [0034]; see also Fig. 1, the link between transducer 12, scan converter 16 and controller 20), wherein the orientation processor is configured to 
produce an image orientation signal identifying a same image orientation ("The controller 20 determines the orientation of the generated image relative to the patient or body being imaged. The orientation is determined as a function of the scan plane and 
an ultrasound image display coupled to display images ("The display 18 is operable to display an ultrasound two-dimensional image ..." [0033]), 
wherein the scan converter is configured to render the ultrasound images based on the image orientation signal ("The scan converter 16 outputs the converted ultrasound image data to the display 18." [0032]; "The controller provides information to the scan converter 16 to control the orientation of the image." [0034]) such that the ultrasound images have the same image orientation while the probe body is rotated between the first probe orientation and the second probe orientation ("FIGS. 7A and 7B show a static image oriented in a transducer up position with a generic representation 100 oriented relative to the image 102. Alternatively, the image is displayed adjacent to the generic representation 100 and a polygon 102 is displayed within the generic representation 100. The image 102 remains static in the center of the display, such as in a conventional manner. The generic representation 100 is rotated, translated and scaled to correctly present the position of the image relative to the patient." [0061]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the controller for providing orientation information as taught by Jackson. Doing so would make it possible for "allowing a physician to more easily .


Claim 2 – 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegame in view of Jackson, as applied in claim 1, and further in view of Sabourin (US 2015/0182198 A1; published on 12/27/2015).

Regarding claim 2, Ikegame in view of Jackson teaches all claim limitations, as applied in claim 1, except wherein the system further comprises an accelerometer, wherein the orientation processor is further coupled to receive signals from the accelerometer.
However, in the same field of endeavor, Sabourin teaches an accelerometer ("The orientation sensor 20 may comprise an accelerometer." [0019]), wherein the orientation processor is further coupled to receive signals from the accelerometer ("The processor 14 may also comprise … in addition to orientation sensor 20 in the probe … in order to determine a tilt angle or orientation of probe 12 …" [0020]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).

Regarding claim 3, Ikegame in view of Jackson and Sabourin teaches all claim limitations, as applied in claim 2, and Sabourin further teaches wherein the orientation processor is further configured to detect a direction of gravitational force ("The processor 14 may … in order to determine a tilt angle or orientation of probe 12 with respect to a vertical gravitational axis …" [0020]; gravitation axis is a must-known parameter in this function, which indicates the detecting of gravitation axis first).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).

Regarding claim 4, Ikegame in view of Jackson teaches all claim limitations, as applied in claim 1, except wherein the orientation processor is coupled to the array, wherein the orientation processor is configured to receive the echo signals from the array.
However, in the same field of endeavor, Sabourin teaches wherein the orientation processor ("The processor 14 may be able to … process the ultrasound data … The processor 14 may also comprise a tracking technology … such as image tracking technology …" [0020]) is coupled to the array, wherein the orientation processor is configured to receive the echo signals from the array ("The echoes are 
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).

Regarding claim 6, Ikegame in view of Jackson teaches all claim limitations, as applied in claim 1, except wherein the orientation processor further comprises an ultrasound image processor.
However, in the same field of endeavor, Sabourin teaches wherein the orientation processor further comprises an ultrasound image processor ("The processor 14 may be able to … process the ultrasound data …" [0020]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the processor as taught by Sabourin. Doing so would make it possible "for displaying ultrasound images having the orientation of the displayed anatomy change based on the orientation of the probe and/or the device" (see Sabourin; [0004]).


Claim 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegame in view of Jackson and Sabourin, as applied to claim 6, and further in view of Lin et al. (US 2014/0171793 A1; published on 06/19/2014) (hereinafter "Lin").

Regarding claim 7, Ikegame in view of Jackson and Sabourin teaches all claim limitations, as applied in claim 6, except wherein the orientation processor is further configured to identify a specific feature in an ultrasound image.
However, in the same field of endeavor, Lin teaches wherein the orientation processor is further configured to identify a specific feature in an ultrasound image ("… the displacement or strain of the tissue around the needle has been obtained using the speckle tracking … which may subsequently be analyzed to roughly estimate the position of the needle." [0029]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is easy to use and reliably tracks the needle even when the needle slightly falls off the imaging plane" (see Lin; p0008]).

Regarding claim 8, Ikegame in view of Jackson, Sabourin and Lin teaches all claim limitations, as applied in claim 7, and Lin further teaches wherein the orientation processor is further configured to track a specific feature in the sequence of ultrasound 
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is easy to use and reliably tracks the needle even when the needle slightly falls off the imaging plane" (see Lin; p0008]).

Regarding claim 9, Ikegame in view of Jackson, Sabourin and Lin teaches all claim limitations, as applied in claim 8, and Lin further teaches wherein the orientation processor is further configured to track the specific feature in the sequence of ultrasound images by speckle tracking ("The speckle tracking imaging tracks each speckle consecutively frame to frame, and computes the moving track of each speckle ..." [0026]; "… the displacement or strain of the tissue around the needle has been obtained using the speckle tracking … which may subsequently be analyzed to roughly estimate the position of the needle." [0029]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the needle tracking process as taught by Lin. Doing so would 

Regarding claim 10, Ikegame in view of Jackson, Sabourin and Lin teaches all claim limitations, as applied in claim 8, and Lin further teaches wherein the orientation processor is further configured to stabilize a location of the specific feature in the sequence of ultrasound images ("… a stabilizer function may be arranged to lock the needle in the image when the probe is moving around." [0049]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is easy to use and reliably tracks the needle even when the needle slightly falls off the imaging plane" (see Lin; p0008]).


Claim 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Ikegame in view of Jackson, Sabourin and Lin, as applied to claim 7, and further in view of Greppi et al. (US 2004/0002653 A1; published on 01/01/2004) (hereinafter "Greppi").


However, in the same field of endeavor, Greppi teaches wherein the orientation processor is further configured to identify echo signals returned from a needle ("… processing echo signals for data extraction and for image generation based on this data … Said thresholds allow to image the high intensity signal part that is generated by the needle …" [0064]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the needle imaging as taught by Greppi. Doing so would make it possible to "provide an improved method and apparatus for ultrasound imaging of a biopsy needle or the like" (see Greppi; [0050]).

Regarding claim 12, Ikegame in view of Jackson, Sabourin, Lin and Greppi teaches all claim limitations, as applied in claim 11, and Lin further teaches wherein the orientation processor is further configured to stabilize a location of the needle in a sequence of ultrasound images ("… a stabilizer function may be arranged to lock the needle in the image when the probe is moving around." [0049]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the needle tracking process as taught by Lin. Doing so would make it possible to provide "a technique for needle detection, which is easy to use and .


Claim 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegame in view of Jackson, as applied to claim 1, and further in view of Hossack et al. (US 6,045,508; published on 04/04/2000) (hereinafter "Hossack").

Regarding claim 13, Ikegame in view of Jackson teaches all claim limitations, as applied in claim 1, except a beamformer coupled to receive the echo signals from the array.
However, in the same field of endeavor, Hossack teaches a beamformer coupled to receive the echo signals from the array ("The system 100 includes a beamformer system/signal detector 102 which includes both transmit and receive beamformers …" Col.5, Ln.50 - Col.6, Ln.32).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the beamformer and signal detector as taught by Hossack. Doing so would make it possible to "an ultrasonic probe that allows three dimensional images to be constructed of the region examined by the probe in a precise and facile manner" (see Hossack; Col.1, Ln.42 - 44).


It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the beamformer and signal detector as taught by Hossack. Doing so would make it possible to "an ultrasonic probe that allows three dimensional images to be constructed of the region examined by the probe in a precise and facile manner" (see Hossack; Col.1, Ln.42 - 44).

Regarding claim 15, Ikegame in view of Jackson and Hossack teaches all claim limitations, as applied in claim 14, and Jackson further teaches a scanline memory coupled to the detector ("The scan converter 16 includes an image plane memory and a graphics memory. For example, the image plane memory stores ultrasound data for generating an image …" [0032]).
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the controller for providing orientation information as taught by Jackson. Doing so would make it possible for "allowing a physician to more easily interpret the content of the image and relative positions of anatomical structures" (see Jackson; [0008]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegame in view of Jackson, as applied to claim 1, and further in view of Ogawa et al. (US 2012/0277577 A1; published on 11/01/2012) (hereinafter "Ogawa").

Regarding claim 19, Ikegame in view of Jackson teaches all claim limitations, as applied in claim 1, except wherein the echo signals form beams normal to active aperture surfaces along the entire array of microconvex ultrasound elements and linear ultrasound elements such that a continuous image field is scanned along the entire array of microconvex ultrasound elements and linear ultrasound elements.
However, in the same field of endeavor, Ogawa teaches wherein the echo signals form beams normal to active aperture surfaces ("FIG. 5 is a schematic view of a transmission/reception range R formed by the body cavity probe 20 according to this embodiment. Referring to FIG. 5, the dotted lines, one-dot dashed lines, and two-dot dashed lines respectively express beams." [0033]) along the entire array of microconvex ultrasound elements and linear ultrasound elements ("As shown in FIG. 5, the body cavity probe 20 forms the transmission/reception range R extending from the front surface of the linear array 231 to the front surface of the convex array 232." [0034]) such that a continuous image field is scanned along the entire array of microconvex ultrasound elements and linear ultrasound elements ("The transmission/reception range R includes a first area {A} formed by the piezoelectric elements 231 a included in the linear array 231, a second area {B} formed by the piezoelectric elements 231 a included 
It would have been prima facie obvious for to one ordinary skilled in the art before the effective filing date of the invention to modify the image generation unit as taught by Ikegame with the processor as taught by Ogawa. Doing so would make it possible to “reduce a blind area of the insertion path of a puncture needle which cannot be visually recognized by an ultrasonic image in an ultrasonic guided puncture operation” (see Ogawa; [0009]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAO SHENG/           Examiner, Art Unit 3793